DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 8 and 13, the cancellation of claims 1-7 non-elected without traverse and the arguments presented has overcome the rejection and objection presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 8-12 and 14 were rejected as being unpatentable in view of the disclosures and illustrations of Tan. Additionally, claim 13 was objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that it would be allowable if rewritten in independent form to include all the limitation of the base claim and any intervening claims. Claims 15-20 were indicated as allowable.
Presently, Applicant has amended independent claim 8 to now include the recitations, ‘An apparatus comprising…a second bottom interconnect formed in the first dielectric layer in the logic area…a second interlayer dielectric covering the logic area within the device layer; and a first dielectric cap layer covering the first interlayer dielectric, underlying the second interlayer dielectric, and horizontally separating the first interlayer dielectric from a second interlayer dielectric, within the device layer.’ Applicant also persuasively demonstrated by comparing Figure 3 of the application to Figure 1a of the prior art reference Tan to show how these amendments distinguish the apparatus of claim 8 from the disclosures and illustrations of Tan; therefore, overcoming the previously presented rejection of claim 8 and claims 9-12 and 14 depending therefrom in view of Tan. The prior art fails to provide other relevant disclosures which either cure the 
Applicant has also amended previously objected to claim 13 by rewriting claim 13 in independent form to include the recitations of the base claim 8, from which it previously depended. Therefore, now independent claim 13 is allowable. Independent claim 15 and claims 16-20 depending therefrom were indicated as allowable in the previous Office Action and the Examiner maintains that indication of allowability in this present action. Therefore, with no outstanding rejections and/or objection, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899